Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 
.			 Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated Kogami 7,243,970.
Regarding claim 1, Kogami disclose a console assembly, comprising: a support extension including
 a resilient member,13 that defines a channel,23; 
a lid,6 operably coupled to the support extension,34,35 and operable between
 a raised position, fig, 6a
a lowered position, fig, 5a and an intermediate position fig, 6a, solid line; 
an engagement member,14 operably coupled to the lid,6 and positioned within the channel,36 wherein the engagement member is mutually engageable with the resilient member,13.Regarding claim 2, Kogami disclose the console assembly of claim 1, wherein the resilient member,13 further includes a protrusion, 13b wherein the protrusion is mutually engageable with the engagement member,14 in the raised and intermediate positions of the lid.

Regarding claim 3, Kogami disclose the console assembly of claim 1, wherein the resilient member, 13 has an upper engagement surface and 
a lower engagement surface, 13b and wherein 
the engagement member,14 is frictionally engaged with the upper engagement surface in the raised position of the lid fig, 6a.Regarding claim 4, Kogami disclose the console assembly of claim 1, wherein a frictional force(contact) is defined between the resilient member 13and 
the engagement member,14 at least in the intermediate position fig, 6b.Regarding claim 5, Kogami disclose the console assembly of claim 1, wherein the resilient member,13 is in an engaged position relative to the engagement member,14 and wherein the engaged position corresponds to one of the raised position and the intermediate position of the lid fig, 6a, b.Regarding claim 6, Kogami disclose the console assembly of claim 1, wherein a space,23 fig.3 is defined between the support extension and the resilient member, and wherein the resilient member,13 is translated into the space 23 at least in the intermediate position of the lid.Regarding claim 7 ,  Kogami disclose the console assembly of claim 1, wherein the engagement member,14 includes a first portion that has a wide diameter14a and a second portion that has a narrow diameter, and wherein the second portion selectively engages the resilient member,13 fig, 6b in at least the intermediate position of the lid.Regarding claim 8, Kogami disclose a console assembly, comprising: 
a first resilient membe,13 including a first contact surface, the first resilient member defining a first channel; 
a second resilient member,13 including
 		a second contact surface, the second resilient member defining a second channel; a first engagement member,14 disposed within the first channel of the first resilient member and selectively engaged with the first contact surface of the first resilient member; a second engagement member ,11 disposed within the second channel of the second resilient member and selectively engaged with the second contact surface of the second resilient member; and projections operably coupled to each of the first resilient member ,13 and the second resilient member,13 fig, 6a.Regarding claim 9, Kogami disclose the console assembly of claim 8, wherein the first and second resilient members are operable between an engaged position and a disengaged position, fig, 6a.Regarding claim 10, Kogami disclose the console assembly of claim 9, wherein the protrusion of the first resilient member further defines a first upper engagement surface fig.3, near 11b and a first lower engagement surface of the first contact surface, and 
wherein the protrusion of the second resilient member, 13 further defines
a second upper engagement surface, near 11 and a second lower engagement surface of the second contact surface, fig, 6a.Regarding claim 11, Kogami disclose the console assembly of claim 9, wherein the first ,14and second engagement,11 members respectively frictionally engage the first ,13( lower) and second contact,13 (upper) surfaces of the first and second resilient members in the engaged position of the first and second resilient members.Regarding claim 12 ,Kogami disclose the console assembly of claim 8, further comprising: a support extension,35 operably coupled to the first and second resilient members; and a lid operably coupled to the support extension and operable between a raised position, a lowered position, and an intermediate position therebetween.Regarding claim 13, Kogami disclose the console assembly of claim 12, wherein the first and second resilient members are operable between an engaged position and a disengaged position, and wherein the engaged position is defined by frictional engagement of the first and second engagement members with the first and second resilient members in at least the intermediate position of the lid fig, 3.Regarding claim 14, Kogami disclose the console assembly of claim 12, wherein the first and second engagement members,14 engage the first and second contact surfaces of the first and second resilient members, 13 respectively, when the lid translates from the lowered position to the raised position.Regarding claim 15, Kogami disclose close a console assembly, comprising: a body,2 including a guide ,32,36 and a resilient member,13 the resilient member being operable between an engaged position and a disengaged position; a lid,6 operably coupled to the body,2 and operable between a raised position, a lowered position, and an intermediate position; and 
an engagement member,14 mutually engageable with the resilient member in the engaged position of the resilient member.
Regarding claim 17, Kogami disclose the console assembly of claim 15, wherein the engagement member,14 frictionally engages the resilient member,13 in either the raised and intermediate positions of the lid.

Regarding claim 16, Kogami disclose the console assembly of claim 15, wherein the resilient member,14 defines a channel ,23, fig. 3 that has a planar portion, and wherein the disengaged position of the resilient member is defined by the engagement member being normal to the planar portion.

Regarding claim 18, Kogami disclose the console assembly of claim 15, wherein a frictional force is defined between the engagement member,14 and the resilient member ,13 in the engaged position of the resilient member.
Regarding claim 19, Kogami disclose the console assembly of claim 15, wherein a protrusion  (lower portion of 13) is operably coupled to the resilient member upper ,13a and wherein the engagement member,14 selectively engages the protrusion in the engaged position of the resilient member.Regarding claim 20, Kogami disclose the console assembly of claim 19, wherein the resilient member,13 includes an upper engagement surface13c  and a lower engagement surface,13a  and wherein the engagement member frictionally engages the lower engagement surface in the intermediate position of the lid and frictionally engages the upper engagement surface in the raised position of the lid.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Various prior disclose, all lacking the resilient member, an engagement member.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PINEL E ROMAIN whose telephone number is (571)270-7013. The examiner can normally be reached 6:30 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PINEL E ROMAIN/Primary Examiner, Art Unit 3612